Chief Justice.
In this case defendants plead the land was their own freehold. If a man can get possession of his lands peaceably, he may take it. In this case [there are] three questions: whether he got possession peaceably, whether plaintiffs had a rightful possession, and [whether] defendant had good title. Possession is sufficient to support this action against a wrongdoer, and so if he has a rightful possession, this title in ejectment could not prevail. The plea of Uberurn tenementwm. should apply in this case to Thomas Dehorty alone.
Verdict for plaintiff, $50.